Exhibit 99.1 Scorpio Tankers Inc. Announces Third Quarter and Nine Months 2011 Financial Results Monaco—(Marketwire –November 14, 2011) -Scorpio Tankers Inc. (NYSE: STNG) (“Scorpio Tankers”, or the “Company”) – today reported its results for the three and nine months ended September 30, 2011. The Company recorded a net loss of $6.9 million or $0.22 basic and diluted loss per share for the three months ended September 30, 2011 compared to a net loss of $1.6 million or $0.09 basic and diluted loss per share for the three months ended September 30, 2010.The weighted average number of shares outstanding was 30,895,545 (basic and diluted) for the three months ended September 30, 2011, and 18,406,338 (basic and diluted) for the three months ended September 30, 2010. The Company recorded a net loss of $11.0 million or $0.40 basic and diluted loss per share for the nine months ended September 30, 2011 compared to a net loss of $0.1 million or $0.01 basic and diluted loss per share for the nine months ended September 30, 2010.The weighted average number of shares outstanding was 27,455,123 (basic and diluted) for the nine months ended September 30, 2011, and 13,896,039 (basic and diluted) for the nine months ended September 30, 2010. Summary of Recent and Third Quarter Highlights: ● Operating cash flow before changes in assets and liabilities of $5.7 million for the nine months ended September 30, 2011 (see Non-GAAP Measure section below). ● Successfully amended the 2010 Credit Facility, converting it from a term loan to a reducing revolving credit facility in July 2011. ● Favorable amendments to certain financial covenants on the Company’s existing credit facilities. ● Signing of newbuilding contracts in June 2011 for five MR vessels with expected delivery dates between July and October 2012. ● Signing of term sheet for a credit facility to partially finance four of the five newbuilding vessels. ● Delivery of two time chartered-in handymax vessels, Histria Perla and Histria Coral in July 2011. ● Delivery of the time chartered-in LR2 vessel, Khawr Aladid in October 2011. ● The Company repurchased 227,876 shares under its share buyback program at an average price per share of $6.04 in the third quarter and has repurchased 228,324 sharesat an average price per share of $5.48 in the fourth quarter . Emanuele Lauro, chief executive officer and chairman of the board commented, "As we had indicated in our second quarter earnings release, our markets in the third quarter of 2011 reflected seasonal weakness as well as macroeconomic factors. However, activity and freight levels have increased so far in the fourth quarter of 2011. Short-term factors such as low inventories and weather, coupled with structural factors such as refinery closures, make us confident about the upcoming winter and our outlook for 2012." Recent Highlights Delivery of time chartered-in vessel The Company took delivery of a chartered-in 2006 built LR2 product tanker (106,003 DWT), the Khawr Aladid, in October 2011.The vessel will be chartered-in for six months at $12,000 per day, and the Company has options to extend the charter for a period up to two years from delivery at $13,250 per day.The Khawr Aladid will participate in the Scorpio LR2 Pool, which is owned and operated by a related party. Third Quarter 2011 Highlights Signing of term sheet to finance four newbuilding vessels On September 29, 2011, the Company executed a term sheet for a $92.0 million credit facility ("2011 Newbuilding Credit Facility") with Credit Agricole Corporate and Investment Bank ("CA-CIB") and Skandinaviska Enskilda Banken AB ("SEB") to partially finance four of the five newbuilding 52,000 DWT product tankers (MRs) that the Company has contracted to be built at the Hyundai Mipo Dockyard in South Korea as discussed in more detail below. The 2011 Newbuilding Credit Facility with CA-CIB and SEB is for the partial financing of the pre-delivery and delivery installments for the four newbuildings, which are scheduled for delivery between July and October 2012. The facility is for an aggregate of $92.0 million to be made available in four tranches, one for each vessel in the amount of $23.0 million, which is approximately 61% of the contracted price for each vessel. Drawdowns will be available after the first 39% of the contracted price for each vessel is paid by the Company and subject to certain other conditions precedent. The tranche relating to each vessel will be repaid after delivery of that vessel in quarterly installments of $375,000, which equates to a repayment profile of 15.33 years. The covenants and other conditions are similar to the Company's existing credit facilities. The Company currently has $134.7 million remaining to be paid on the construction contracts for the four newbuildings and $33.6 million for the fifth newbuilding.The Company is in discussions to obtain financing for the fifth newbuilding. Amendments to financial covenants on existing credit facilities The Company amended its financial covenants in the 2010 Credit Facility, 2011 Credit Facility, and the STI Spirit Credit Facility (as defined below). The material terms of the amendments provide that: ● The ratio of EBITDA to interest expense shall be no less than 2.00 to 1.00 commencing with the third fiscal quarter of 2011 until the fourth quarter of 2012, at which point it will increase to 2.50 to 1.00. Such ratio shall be calculated quarterly on a trailing four quarter basis. ● With respect to the 2010 and 2011 Credit Facilities, unrestricted cash and cash equivalents shall be not less than $20.0 million, including up to $5 million in availability under the 2010 Credit Facility, until the Company owns, directly or indirectly, more than 15 vessels, at which time the amount increases by $750,000 per each additional vessel. This covenant is in place until the fourth quarter of 2012, after which unrestricted cash and cash equivalents shall at all times be no less than $15.0 million until the Company owns, directly or indirectly, more than 15 vessels, at which time the amount will increase by $750,000 per each additional owned vessel. Interest rate swap agreements In August 2011, the Company entered into six interest rate swap agreements with three banks to manage interest costs and the risk associated with changing interest rates on our 2011 and 2010 Credit Facilities.The notional amount of the swaps relating to the 2011 Credit Facility is $24 million with an average fixed rate of 1.30% starting on July 1, 2012 and expiring on June 30, 2015.The notional amount of the swaps relating to the 2010 Credit Facility is $51 million with an average fixed rate of 1.27% starting on July 1, 2012 and expiring on June 2, 2015.All of the interest rate swap agreements qualify for hedge accounting; therefore, any adjustment to the market value of the interest rate swaps will appear in other comprehensive (loss) income.The Company recorded a decrease of $0.6 million in the fair value of these swaps at September 30, 2011. Amendment of the 2010 Credit Facility, converting it from a term loan to a reducing revolving credit facility On July 12, 2011, the Company amended and restated its 2010 Credit Facility with Nordea Bank Finland plc, acting through its New York branch, DnB NOR Bank ASA, acting through its New York branch, and ABN AMRO Bank N.VThe amended and restated loan agreement converts the 2010 Credit Facility from a term loan to a reducing revolving credit facility.This gives the Company the ability to pay down the outstanding balance when it has excess cash and re-borrow from the total available commitments as needed.As of November 14, 2011, the outstanding balance was $78.0 million and an additional $54.9 million was available to be re-borrowed.The availability under the facility reduces by $4.1 million each quarter until the facility matures on June 2, 2015. Delivery of two time chartered-in vessels The Company took delivery of two time chartered-in vessels in July 2011.The Histria Perla, a 2005 built Handymax product tanker (40,471 DWT) and the Histria Coral, a 2006 built Handymax product tanker (40,426 DWT), have each been chartered-in for two years at a rate of $12,750 and $13,250 per day for the first and second years, respectively.Each charter agreement includes an option for the Company to extend the charter for an additional year at a rate of $14,500 per day.The Histria Perla was delivered on July 15, 2011, and the Histria Coral was delivered on July 17, 2011. Other 2011 Highlights Signing of newbuilding contracts On June 6, 2011, the Company announced that it signed contracts with Hyundai Mipo Dockyard Co. Ltd. of South Korea to construct five 52,000 DWT product tankers for approximately $37.4 million each.These vessels will be the first to be delivered from the Hyundai Group with new propulsion technology including the 'B' type ultra-long stroke electronically controlled main engine.These enhancements are expected to reduce the vessels' consumption of fuel by approximately 10% compared to existing designs.The vessels are scheduled to be delivered to the Company between July 2012 and October 2012.As of November 14, 2011 an aggregate of $18.7 million has been paid to the shipyard for the five construction contracts (for estimated future payment dates see Construction in Progress Payments below). Follow on Public Offering and Exercise of Over-Allotment Option On May 18, 2011, the Company closed a sale of 6,900,000 shares of common stock from a follow-on public offering which amount included 900,000 shares pursuant to the underwriters' exercise of their over-allotment option at an offering price of $10.50 per share.The Company received net proceeds of approximately $68.5 million, after deducting underwriters' discounts and offering expenses.There were 31,573,718 shares outstanding as of September 30, 2011 and 31,345,394 shares outstanding as of November 14, 2011. Delivery of STI Coral and STI Diamond On May 10, 2011, the Company took delivery of the STI Coral and STI Diamond, 50,000 DWT product tankers, for an aggregate purchase price of $70.0 million.The ships were built in 2008 at the STX shipyard in Korea and were charter-free. 2011 $150 Million Credit Facility On May 3, 2011, the Company executed a credit facility with Nordea Bank Finlandplc, acting through its New York branch, DnB NOR Bank ASA, acting through its New York branch, and ABN AMRO Bank N.V. for a senior secured term loan facility of up to $150million ("2011 Credit Facility").Borrowings under the 2011 Credit Facility are available to be drawn down until May 3, 2012.The 2011 Credit Facility matures on May 3, 2017 and will be used to finance up to 50% of the cost of future acquisition of vessels, which will be the collateral for the credit facility. In May 2011, the Company drew down an aggregate of $35 million under the 2011 Credit Facility to finance the delivery of STI Coral and STI Diamond.As of November 14, 2011, the facility had an outstanding balance of $34.3 million and $115 million was available for future vessel acquisitions. Delivery of Kazdanga On May 27, 2011, the Company took delivery of the Kazdanga, a 2007 built Handymax ice class 1B product tanker.This vessel is chartered-in for one year at $12,345 per day. The agreement includes an option for the Company to extend the charter for an additional year at $13,335 per day. Delivery of time chartered-in vessels On January 26, 2011, the Company took delivery of Kraslava, a 2007 built Handymax ice-class 1B product tanker.This vessel was chartered-in for one year at $12,070 per day. On February 6, 2011, the Company took delivery of Histria Azure, a 2007 built Handymax product tanker. This vessel was chartered-in for one year at $12,250 per day. The agreement includes an option for Scorpio Tankers to extend the charter for an additional year at $13,750 per day or $12,250 per day with a 50% profit sharing agreement. On March 1, 2011, the Company took delivery of Krisjanis Valdemars, a 2007 built Handymax ice-class 1B product tanker, which the Company previously agreed to time charter-in.This vessel was chartered-in for 10 months at $12,000 per day.The agreement also includes a profit and loss sharing provision whereby 50% of all profits and losses (the difference between the vessel's pool earnings and the charter hire expense) will be shared with the owner of the vessel. STI Spirit Credit Facility On March 17, 2011, the Company drew down $27.3 million from a senior secured term loan facility with DVB Bank SE (“STI Spirit Credit Facility”).The loan is secured by the STI Spirit, which was acquired on November 10, 2010.The STI Spirit Credit Facility matures on March 17, 2018, and the loan bears interest at LIBOR plus a margin of 2.75% per annum.The loan will be repaid over 28 equal quarterly installments and a lump sum payment at maturity.The quarterly installments, which commenced three months after the drawdown, were calculated using an 18 year amortization profile.As of November 14, 2011, the facility was fully drawn down with an outstanding balance of $26.5 million. Current Liquidity As of November 14, 2011, the Company had [$21.7 millionin cash and $54.9 million available to draw down from its 2010 Credit Facility. Debt Debt Balance and Repayments As of November 14, 2011 the Company’s outstanding debt balance is $138.9 million. 2011 Debt Repayments The fourth quarter 2011 debt repayment for the STI Spirit Credit Facility and 2011 Credit Facility is $1.1 million in aggregate.There are no principal payments due for the 2010 Credit Facility since the amount available is greater than the amount drawn. Share Buyback Program On July 9, 2010, the board of directors authorized a share buyback program of up to $20 million.Scorpio Tankers expects to repurchase these shares in the open market, at times and prices that are considered to be appropriate by the Company, but is not obligated under the terms of the program to repurchase any shares. As of November 14, 2011 the Company has repurchased 723,665 shares for $5.5 million at an average price per share, including commissions, of $7.60. Drydocks and Off-hire The Venice was in drydock from the end of June 2011 through the beginning of July 2011.The total cost incurred was approximately $1.2 million, and the vessel was offhire for 23 days. The STI Harmony was in drydock in July 2011 for an estimated cost of $0.6 million and 21 days of offhire. In July, the STI Coral was off-hire for 21 days due to mechanical problems. The STI Highlander was in drydock from the end of September 2011 through the beginning of October 2011.The total cost incurred was approximately $0.9 million and the vessel was offhire for 16 days. Future payments for vessels under construction The current estimated future payment dates and amounts are as follows*: Q4 2011: $28,054,125 Q1 2012: $18,702,750 Q2 2012: $14,962,200 Q3 2012: $86,032,650 Q4 2012: $20,573,025 *These are estimates only and are subject to change as the construction progresses. Explanation of Variances on the Third Quarter 2011 Financial Results For the three months ended September 30, 2011, the Company incurred a net loss of $6.9 million compared to a net loss of $0.1 million in the three months ended September 30, 2010.The following were the significant changes between the two periods: ● Vessel revenue increased $8.1 million to $21.5 million as a result of an increase in the average number of operating vessels to 18.46 from 8.24 for the three month periods ended September 30, 2011 and 2010, respectively.This increase was offset by a decrease in daily time charter equivalent per vessel, to $11,660 from $15,232 (see the breakdown of daily TCE averages below). ● Vessel operating costs increased $2.5 million to $8.5 million as a result of the increase in the average number of operating vessels noted above, offset by a decrease in daily operating expenses to $7,660 from $7,954 for the three month periods ended September 30, 2011 and 2010, respectively. ● Voyage expenses increased $0.2 million to $2.4 million.The STI Coral and STI Diamond operated in the spot market for 163 days in the three months ended September 30, 2011 while the STI Conqueror, STI Matador, STI Gladiator and STI Highlander operating in the spot market for 140 days in the three months ended September 30, 2010. ● Charter hire expense increased $7.4 million as a result of the delivery of the BW Zambesi in the fourth quarter of 2010, the Kraslava, Histria Azure and Krisjanis Valdemars in the first quarter of 2011, the Kazdanga in the second quarter of 2011 and the Histria Perla and Histria Coral in the third quarter of 2011.See the Company’s Fleet List below for the terms of these agreements. ● The increase in depreciation expense of $1.8 million to $5.2 million is a result of an increase in the average number of owned vessels to 12.00 from 8.24 for the three month periods ended September 30, 2011 and 2010, respectively.This increase was partially offset by an increase in the estimated residual values of the Company’s owned vessels from the final quarter of 2010 onwards which resulted in a consequential reduction in depreciation. ● The increase in general and administrative expense of $0.7 million to $2.9 million was primarily driven by an increase in the amortization of restricted stock as a result of the issuance of 290,000 restricted shares in January 2011. ● Interest expense increased $0.7 million to $1.9 million as a result of interest expense on an average higher debt balance for the three months ended September 30, 2011 as compared to the three months ended September 30, 2010 in addition to fees associated with the undrawn portions of our 2010 and 2011 Credit Facilities. ● In September 2011, we wrote off the value of the vessel purchase options on two, 2008 built LR1 ice class-1A product tankers for $0.1 million in total.These purchase options were acquired as part of the acquisition of the STI Spirit in November 2010. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Statement of Profit or Loss (unaudited) For the three months ended September 30, For the nine months ended September 30, Revenue: Vessel revenue $ Operating expenses: Vessel operating costs ) Voyage expenses ) Charter hire ) - ) - Depreciation ) General and administrative expenses ) Total operating expenses ) Operating (loss)/income ) ) ) Other (expense) and income, net Interest expense ) Realized (loss) on derivative financial instruments - - - ) Interest income - Other expenses, net ) Total other expense, net ) Net loss $ ) $ ) $ ) $ ) Loss per share Basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding (1) The effect of diluted weighted shares outstanding for the three and nine month periods ended September 30, 2011 would be anti-dilutive since the Company is in a net loss position.As such, there is no difference between basic and diluted earnings per share for this period. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Balance Sheet (unaudited) As of September 30, 2011 December 31, 2010 Assets Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Inventories Total current assets Non-current assets Vessels and drydock Vessels under construction - Other assets Total non-current assets Total assets $ $ Current liabilities Bank loans Accounts payable Accrued expenses Derivative financial instruments - Total current liabilities Non-current liabilities Bank loans Derivative financial instruments - Total non-current liabilities Total liabilities Shareholders' equity Issued, authorized and fully paid in share capital Share capital Additional paid in capital Merger reserve* - Treasury shares ) ) Hedging reserve ) - Retained earnings/(accumulated deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ * In June 2011, Scorpio Tankers’ board of directors authorized the reclassification of the merger reserve within shareholders’ equity to retained earnings. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Statement of Cash Flows (unaudited) For the nine months ended Sept 30, Operating activities Net loss $ ) $ ) Depreciation Amortisation of restricted stock Amortisation of deferred financing fees Amortisation of acquired time charter contracts - Write off of vessel purchase options - Straight-line adjustment for charterhire expense - Changes in assets and liabilities: Drydock payments ) ) Increase in inventories ) ) Increase in accounts receivable ) ) (Increase)/decrease in prepaid expenses ) Increase in accounts payable Increase in accrued expenses Decrease in the value of derivative financial instruments - Interest rate swap termination payment - ) Decrease in shareholder receivable - Increase in other assets ) - ) ) Net cash (outflow)/inflow from operating activities ) Investing activities Acquisition of vessels ) ) Vessels under construction ) - Deposit on vessel purchases - ) Acquisition of time charter contracts - ) Other - ) Net cash outflow from investing activities ) ) Financing Activities Bank loan repayment ) ) Bank loan drawdown Debt issuance costs ) ) Net proceeds from issuance of common stock Repurchase of Treasury shares ) ) Net cash inflow from financing activities Increase in cash and cash equivalents ) Cash and cash equivalents at January 1, Cash and cash equivalents at September 30, $ $ Supplemental information: Interest paid $ $ Average daily results for the three and nine months ended September 30, 2011 and 2010 For the three months ended September 30, For the nine months ended September 30, Average Daily Results Time charter equivalent per day(1) $ Vessel operating costs per day(2) Aframax/LR2 TCE per revenue day - pool - - TCE per revenue day - time charters - - - Vessel operating costs per day(2) - - Panamax/LR1 TCE per revenue day - pool TCE per revenue day - spot - - TCE per revenue day - time charters Vessel operating costs per day(2) Handymax TCE per revenue day - pool TCE per revenue day - spot - - Vessel operating costs per day(2) MR TCE per revenue day - spot - - Vessel operating costs per day(2) - - Fleet data Average number of owned vessels Average number of time chartered-in vessels - - Drydock Expenditures for drydock $ Freight rates are commonly measured in the shipping industry in terms of time charter equivalent per day (or TCE per day), which is calculated by subtracting voyage expenses, including bunkers and port charges, from vessel revenue and dividing the net amount (time charter equivalent revenues) by the number of revenue days in the period.Revenue days are the number of days the vessel is owned less the number of days the vessel is off-hire for drydock and repairs. Vessel operating costs per day represent vessel operating costs divided by the number of days the vessel is owned during the period. Fleet List as of November 14, 2011 Ice Vessel Name Year Built DWT Class Employment Vessel type Owned vessels 1 STI Highlander 1 A SHTP (2) Handymax 2 STI Gladiator - SHTP (2) Handymax 3 STI Matador - SHTP (2) Handymax 4 STI Conqueror 1 B SHTP (2) Handymax 5 STI Coral - Spot MR 6 STI Diamond - Spot MR 7 Noemi - TC (3) LR1 8 Senatore - SPTP (4) LR1 9 STI Harmony 1 A SPTP (4) LR1 10 STI Heritage 1 A SPTP (4) LR1 11 Venice 1 C SPTP (4) Post-Panamax 12 STI Spirit - SLR2P (5) LR2 Owned DWT Time Charter Info Daily Base Time Chartered-In vessels Rate Expiry (1) 13 Kraslava 1 B SHTP (2) Handymax $ 26-Jan-12 14 Krisjanis Valdemars 1 B SHTP (2) Handymax $ 14-Dec-11 15 Kazdanga 1
